DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 (Claims 9-15 withdrawn) are pending and presented for examination. Claim 1 was amended via the instant response dated 9 September 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 9 September 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-8 under 35 U.S.C. 112(b) is WITHDRAWN as the particular pressure and temperature have been claimed.

The rejection of claims 1, 4, 6 and 8 under 35 U.S.C. 102(a)(1) over Snoeck is WITHDRAWN over the instant amendment requiring pressures greater than 1000 psi and a temperature of less than 800 C which Snoeck does not expressly state.

The rejection of claims 1, 4, 6 and 8 under 35 U.S.C. 102(a)(1) over Kong is WITHDRAWN over the instant amendment requiring pressures greater than 1000 psi and a temperature of less than 800 C which Kong does not expressly state.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20050079119 to Kawakami et al. (hereinafter, “Kawakami at __”). Claims 2 and 16-18 are also rejected alternatively under 35 U.S.C. 103 over Kawakami.
Regarding claims 1, 3 and 6, Kawakami discloses a process for growing CNTs (Kawakami at [0154] & “Example 13”) comprising:
Making the CNTs by flowing methane into a sealed tube (“Fig. 2” & “Example 13”);
Increasing the pressure to 16 MPa (2320 psi) and a temperature of 800 C and maintaining for ten minutes (Id., while the claim requires “produce the carbon nanotube within minutes”, this is being construed as some CNTs must be produced, not that the reaction is continued for only minutes).
As to claims 5 and 8, no propane is necessary so these claims are considered to be met.
With respect to claim 7, given application of the same method some CNTs would be expected to be produced between 3 and 5 minutes absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required 
Regarding claims 2 and 16, Kawakami discloses a method of making CNTs (Kawakami at [0156]) comprising:
Growing the CNTs within a reactor tube at a pressure of 21.7 MPa and a temperature of 450 C (Kawakami at “Example 9”) wherein the CNTs are grown from pure methane (Id.).
Alternatively, Kawakami generally discloses growing the CNTs within a reactor tube at a pressure of 0.2-60 MPa and a temperature of 100-800 C (Kawakami at “Abstract”) wherein the CNTs are grown from pure methane (Kawakami at [0062]). These temperatures and pressures overlap the ranges instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Further as to claims 4, 5, 8 and 16, natural gas usage is disclosed ([0068]) which contains methane and “light hydrocarbons” (ethane, butane, propane; which also provides an alternative rejection for claim 4-5. The Examiner takes official notice that routinely LNG contains 0.2 mole % of propane for an alternative rejection of claim 8).
With respect to claim 17, the rejection from claim 8 above is hereby incorporated by reference.
Turning to claim 18, a higher heat treatment is utilized to remove impurities (Kawakami at [0036]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied to claim 16 above.
Concerning claims 19 and 20, the CNT length (vis a vis thickness) is between 100 and 10000 nm (Kawakami at [0040]) which overlap that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).

Conclusion
Claims 1-8 and 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759